Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance: allowance of claims 1-5 is indicated as none of the cited prior art discloses or suggests an electromagnetic-coolant-supply valve that is provided on the coolant supply passage to open and close the coolant supply passage, wherein the first drainage passage is branched from the coolant supply passage between the electromagnetic-coolant-supply valve and the coolant tank, the controller is configured to control open and close operations of the electromagnetic- coolant-supply valve in addition to the open and close operations of the electromagnetic-first- drainage-passage valve, and when the measured value of the electric conductivity meter exceeds over the preset upper limit value, the controller turns the electromagnetic-coolant-supply valve from an open state into a closed state to stop supplying of the coolant to the laser processing head and turns the electromagnetic-first-drainage-passage valve from the closed state into the open state to drain the coolant accumulated in the coolant tank through the first drainage passage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


4/29/2021